 

Exhibit 10.13

 

EQUIPMENT LEASE AGREEMENT

 

THIS EQUIPMENT LEASE AGREEMENT (“Agreement”) is made and entered into on
February 13, 2003, by and between GK FINANCING, LLC, a California limited
liability company (“GKF”), and AHS ALBUQUERQUE REGIONAL MEDICAL CENTER, LLC
(“Hospital”), with reference to the following facts:

 

RECITALS

 

WHEREAS, Hospital wants to lease a Leksell Stereotactic Gamma Knife Unit, model
C with Automatic Positioning System, manufactured by Elekta Instruments, Inc.,
(hereinafter referred to as the “Equipment”); and

 

WHEREAS, GKF is willing to lease the Equipment which GKF has acquired from
Elekta Instruments, Inc., a Georgia corporation (hereinafter referred to as
“Elekta”), to Hospital, pursuant to the terms and conditions of this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and for such other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.            Lease. Subject to and in accordance with the covenants and
conditions set forth in this Agreement, GKF hereby leases to Hospital, and
Hospital hereby leases from GKF, the Equipment. The Equipment to be leased to
Hospital pursuant to this Agreement shall include the Gamma Knife technology as
specified in Exhibit 1, including all hardware and software related thereto.

 

2.            LGK Agreement. Simultaneously with the execution of this
Agreement, Hospital and Elekta shall enter into that certain LGK Agreement (the
“LGK Agreement”), a copy of which is attached hereto as Exhibit 1. Hospital
shall perform, satisfy and fulfill all of its obligations arising under the LGK
Agreement when and as required thereunder. Hospital acknowledges that GKF is a
third party beneficiary of the LGK Agreement and, in that capacity, GKF shall be
entitled to enforce Hospital’s performance, satisfaction and fulfillment of its
obligations thereunder.

 

3.            Term of the Agreement. The initial term of this Agreement (the
“Term”) shall commence as of the date hereof and, unless earlier terminated or
extended in accordance with the provisions of this Agreement, shall continue for
a period of ten (10) years following the date of the performance of the first
clinical Procedure (as defined in Section 8) performed on the Equipment (the
“First Procedure Date”) at the Site (as defined in Section 5.1). The parties
agree to amend this Agreement to memorialize the First Procedure Date upon the
performance of the first clinical Procedure performed on the Equipment.
Hospital’s obligation to make the rental payments to GKF for the Equipment
described in Section 8 below shall commence as of the First Procedure Date.

 

   

 

 

4.           User License.

 

4.1           Hospital shall apply for and use its reasonable efforts to obtain
in a timely manner a User License from the Nuclear Regulatory Commission and, if
necessary, from the applicable state agency authorizing it to take possession of
and maintain the Cobalt supply required in connection with the use of the
Equipment during the term of this Agreement. Hospital also shall apply for and
use its reasonable efforts to obtain in a timely manner all other licenses,
permits, approvals, consents and authorizations which may be required by state
or local governmental or other regulatory agencies for the development,
construction and preparation of the Site, the charging of the Equipment with its
Cobalt supply, the conduct of acceptance tests with respect to the Equipment,
and the use of the Equipment during the Term, as more fully set forth in Article
2.1 of the LGK Agreement. GKF shall provide assistance to the Hospital in
applying for and for obtaining all such licenses, permits, approvals, consents
or authorizations. In the event Hospital is unable to obtain a required license,
permit, approval, consent or authorization, all parties shall be released from
further performance or any obligations or duties arising under this Agreement.

 

5.           Delivery of Equipment; Site.

 

5.1           GKF shall coordinate with Elekta and Hospital to have the
Equipment delivered to Hospital at the site described in Exhibit 5.1 of this
Agreement (the “Site”) on or prior to the delivery date agreed upon by Elekta
and GKF when the Equipment is ordered by GKF. GKF makes no representations or
warranties concerning delivery of the Equipment to the Site or the actual date
thereof. Notwithstanding the foregoing, if the Equipment is not delivered to the
Site within one (1) year after the agreed upon delivery date, Hospital shall
have the option to terminate this Agreement (unless such non delivery was due to
causes beyond the reasonable control of GKF or Elekta in which case Hospital
shall not have the right to terminate), provided that in no event shall any such
non-delivery be deemed to be a breach, default or Event of Default by GKF
hereunder or result in any damages, fees or penalties assessed against GKF.

 

5.2           Hospital shall provide access to the Site for the Equipment. GKF
at its cost and expense shall prepare the Site for the Equipment in accordance
with Elekta’s guidelines, specifications, technical instructions and site
planning criteria (which site planning criteria are attached as Exhibit 5.2 of
this Agreement) (collectively the “Site Planning Criteria”). The location of the
Site has been agreed upon by Hospital and GKF as described in Exhibit 5.1 of
this agreement.

 

6.           Site Preparation and Installation of Equipment.

 

6.1           GKF, at its cost, expense and risk, shall prepare all plans and
specifications required to construct and improve the Site for the installation,
use and operation of the Equipment during the Term. The plans and specifications
shall comply in all respects with the Site Planning Criteria and with all
applicable federal, state and local laws, rules and regulations. All plans and
specifications prepared by or on behalf of GKF (and all material changes thereto
following approval by Hospital and Elekta) shall be subject to the written
approval of Hospital and Elekta prior to commencement of construction at the
Site. GKF shall provide Hospital and Elekta with a reasonable period of time for
the review and consideration of all plans and specifications following the
submission thereof for approval. Following approval of the plans and
specifications by Hospital and Elekta, GKF, at its cost and expense, shall
assist Hospital in obtaining all permits, certifications, approvals or
authorizations required by applicable federal, state or local laws, rules or
regulations necessary to construct and improve the Site for the installation,
use and operation of the Equipment.

 

6.2           Based upon the plans and specifications approved by Hospital and
Elekta, GKF, at its cost, expense and risk, shall prepare, construct and improve
the Site as necessary for the installation, use and operation of the Equipment
during the Term, including, without limitation, providing all temporary or
permanent shielding required for the charging of the Equipment with the Cobalt
supply and for its subsequent use, selecting and constructing a proper
foundation for the Equipment and the temporary or permanent shielding, aligning
the Site for the Equipment, and installing all electrical systems and other
wiring required for the Equipment. In connection with the construction of the
Site, GKF, at its cost and expense, shall select, purchase and install all
radiation monitoring equipment, devices, safety circuits and radiation warning
signs required at the Site in connection with the use and operation of the
Equipment, all in accordance with applicable federal, state and local laws,
rules, regulations or custom.

 

   

 

 

6.3           GKF, at its cost, expense and risk, shall be responsible for the
installation of the Equipment at the Site, including the positioning of the
Equipment on its foundation at the Site in compliance with the Site Planning
Criteria.

 

6.4           GKF ensures that upon completion of construction, the Site shall
(a) comply in all respects with the Site Planning Criteria and all applicable
federal, state and local laws, rules and regulations, and (b) be safe and
suitable for the ongoing use and operation of the Equipment during the Term.

 

6.5           GKF shall use its best efforts to satisfy its obligations under
this Section 6 in a timely manner. GKF shall keep Hospital informed on a regular
basis of its progress in the design of the Site, the preparation of plans and
specifications, the construction and improvement of the Site, and the
satisfaction of its other obligations under this Section 6. In all events, GKF
shall complete all construction and improvement of the Site required for the
installation, positioning and testing of the Equipment on or prior to the
delivery date described in Section 5.1 above. During the Term, Hospital, at its
cost and expense, shall maintain the Site in a good working order, condition and
repair, reasonable wear and tear excepted.

 

7.            Marketing Hospital’s annual marketing budget and amount dispersed
for the marketing of the Equipment shall be no less than One Hundred Thousand
Dollars ($100,000.00). The Hospital may allocate a portion of the cost Hospital
marketing personnel toward this annual obligation. Hospital will provide GKF
documentation of time spent marketing the Gamma Knife by Hospital personnel. The
marketing plan shall be drafted by the Hospital and submitted to GKF for its
approval, which shall not be unreasonably withheld.

 

8.            Per Procedure Payments. As rent for the lease of the Equipment to
Hospital pursuant to this Agreement, Hospital shall pay to GKF the sum of Eight
Thousand Five Hundred Dollars ($8,500.00) for each “Procedure” that is performed
by Hospital or its representatives or affiliates, irrespective of whether the
Procedure is performed on the Equipment or using any other equipment or devices.
As used herein, a “Procedure” means any treatment that involves stereotactic,
external, single fraction, conformal radiation, commonly called radiosurgery,
that may include one or more isocenters during the patient treatment session,
delivered to any site(s) superior to the foramen magnum. The parties acknowledge
that the foregoing rent payment constitutes a fair market value rental rate.

 

Within ten (10) days following the end of each month (or portion thereof) during
the term of this Agreement, Hospital shall inform GKF in writing as to the
number of Procedures performed during that month utilizing the Equipment and any
other equipment or devices. If no Procedures are performed by Hospital or any
other person utilizing the Equipment or any other equipment or devices, no rent
payments shall be owing by Hospital to GKF. GKF shall submit a rent invoice to
Hospital on the fifteenth (15th) and the last day of each calendar month (or
portion thereof) for the actual number of Procedures performed utilizing the
Equipment and any other equipment or devices during the first and second half of
the calendar month, respectively. Hospital shall pay the rent invoice within
thirty (30) days after submission by GKF to Hospital. All or any portion of a
rent invoice which is not paid in full within forty-five (45) days after
submission shall bear interest at the rate of one and one-half percent (1.50%)
per month (or the maximum monthly interest rate permitted to be charged by law
between an unrelated, commercial borrower and lender, if less) until the unpaid
rent invoice together with all accrued interest thereon is paid in full. Subject
to Section 20.1.1 below, if GKF shall at any time accept a rent payment from
Hospital after it shall become due, such acceptance shall not constitute or be
construed as a waiver of any or all of GKF’s rights under this Agreement,
including the rights of GKF set forth in Section 20 hereof.

 

   

 

 

Within ten (10) days after Hospital’s receipt of written request by GKF, GKF
shall have the right to audit Hospital’s books and records during normal
business hours to verify the number of Procedures that have been performed by
Hospital, and Hospital shall provide GKF with access to such books and records;
provided that any patient names or identifiers shall not be disclosed.

 

9.           Use of the Equipment.

 

9.1           The Equipment shall be used by Hospital only at the Site and shall
not be removed therefrom. Hospital shall use the Equipment only in the regular
and ordinary course of Hospital’s business operations and only within the
capacity of the Equipment as determined by Elekta’s specifications. Hospital
shall not use nor permit the Equipment to be used in any manner nor for any
purpose which, in the opinion of Elekta or GKF, the Equipment is not designed or
reasonably suitable.

 

9.2           This is an agreement of lease only. Nothing herein shall be
construed as conveying to Hospital any right, title or interest in or to the
Equipment, except for the express leasehold interest granted to Hospital for the
Term. All Equipment shall remain personal property (even though said Equipment
may hereafter become attached or affixed to real property) and the title thereto
shall at all times remain exclusively in GKF.

 

9.3           During the Term, upon the request of GKF, Hospital shall promptly
affix to the Equipment in a prominent place, or as otherwise directed by GKF,
labels, plates, insignia, lettering or other markings supplied by GKF indicating
GKF’s ownership of the Equipment, and shall keep the same affixed for the entire
Term. Hospital hereby authorizes GKF to cause this Lease or any statement or
other instrument showing the interest of GKF in the Equipment to be filed or
recorded, or refiled or re-recorded, with all governmental agencies considered
appropriate by GKF. Hospital also shall promptly execute and deliver, or cause
to be executed and delivered, to GKF any statement or instrument reasonably
requested by GKF for the purpose of evidencing GKF’s interest in the Equipment,
including financing statements and waivers with respect to rights in the
Equipment from any owners or mortgagees of any real estate where the Equipment
may be located.

 

9.4           Hospital shall (a) protect and defend GKF’s ownership of and title
to the Equipment from and against all persons claiming against or through
Hospital, (b) at all times keep the Equipment free from any and all liens,
encumbrances, attachments, levies, executions, burdens, charges or legal
processes imposed against Hospital, (c) give GKF immediate written notice of any
matter described in clause (b), and (d) in the manner described in Section 23
below indemnify GKF harmless from and against any loss, cost or expense
(including reasonable attorneys’ fees) with respect to any of the foregoing.

 

   

 

 

10.         Additional Covenants of Hospital. In addition to the other covenants
of Hospital contained in this Agreement, Hospital shall, at its cost and
expense:

 

10.1         Provide properly trained professional, technical and support
personnel and supplies required for the proper performance of Gamma Knife
procedures utilizing the Equipment. In this regard, Hospital shall maintain on
staff a minimum of two (2) Gamma Knife trained teams comprised of neurosurgeons,
radiation oncologists and physicists. In the event the Hospital fails to
maintain at least two trained teams in the use of the Equipment, the Hospital
shall not be deemed in default under this Agreement so long as Hospital is
making a good faith effort to recruit a replacement for the missing member(s) of
the team. GKF will provide training tuition for six (6) physicians. The Gamma
Knife shall be available for use by all credentialed neurosurgeons, radiation
oncologists and physicists in accordance with the Hospital’s Medical Staff
Bylaws, rules and regulations and credentialing policies.

 

10.2         Direct, supervise and administer the provision of all services
relating to the performance of Procedures utilizing the Equipment in accordance
with all applicable laws, rules and regulations.

 

10.3         Provide reasonable and customary marketing materials (i.e.
brochures, announcements, etc.) together with administrative and physician
support (e.g., seminars for physicians by neurosurgeons and radiation
therapists, etc.) for the Equipment to be operated by the Hospital. The
obligation to provide marketing materials and administration and physician
support shall be included in, and not in addition to, the annual marketing
budget referenced in Section 7 above.

 

10.4         Keep and maintain the Equipment and the Site fully protected,
secure and free from unauthorized access or use by any person to the extent that
Hospital provides security for its other radiation oncology services.

 

11.          Additional Covenants of GKF. In addition to the other covenants of
GKF contained in this Agreement, GKF, at its cost and expense, shall:

 

11.1         Use its best efforts to require Elekta to meets its contractual
obligations to GKF and Hospital upon delivery of the Equipment and put the
Equipment, as soon as reasonably possible, into good, safe and serviceable
condition and fit for its intended use in accordance with the manufacturer’s
specifications, guidelines and field modification instructions.

 

11.2         Cause Hospital to enjoy the use of the Equipment, free of the
rights of any other persons except for those rights reserved by GKF or granted
to Elekta under the LGK Agreement.

 

12.          Maintenance of Equipment; Damage or Destruction of Equipment.

 

12.1         During the Term and except as otherwise provided in this Agreement,
GKF, at its cost and expense, shall (a) maintain the Equipment in good operating
condition and repair, reasonable wear and tear excepted, and (b) maintain in
full force and effect a service agreement with Elekta (“Service Agreement”) and
any other service or other agreements required to fulfill GKF’s obligation to
repair and maintain the Equipment under this Section 12. Hospital shall promptly
notify GKF in the event of any damage or destruction to the Equipment or of any
required maintenance or repairs to the Equipment, regardless of whether such
repairs or maintenance are covered or not covered by the Service Agreement. GKF
shall pursue all remedies available to it under the Service Agreement and under
any warranties made by Elekta with respect to the Equipment so that the
Equipment will be free from defects in design, materials and workmanship and
will conform to Elekta’s technical specifications concerning the Equipment.

 

   

 

 

12.2         GKF and Elekta shall have the right to access the Equipment for the
purpose of inspection and the performance of repairs at all reasonable times,
upon reasonable advance notice and with a minimum of interference or disruptions
to Hospital’s regular business operations.

 

12.3         Hospital shall be liable for, and in the manner described in
Section 23 below shall indemnify GKF from and against, any damage to or
destruction of the Equipment caused by the misuse, improper use, or other
intentional and wrongful or negligent acts or omissions of Hospital’s officers
or employees, In the event the Equipment is damaged as a result of the misuse,
improper use, or other intentional and wrongful or negligent acts or omissions
of Hospital’s officers or employees, to the extent such damage is not covered by
the Service Agreement or any warranties or insurance, GKF may service or repair
the Equipment as needed and the cost thereof shall be paid by Hospital to GKF
immediately upon written request together with interest thereon at the rate of
one and one-half percent (1.50%) per month (or the maximum monthly interest rate
permitted to be charged by law between an unrelated, commercial borrower and
lender, if less) and reasonable attorneys’ fees and costs incurred by GKF in
collecting such amount from Hospital. Any work so performed by GKF shall not
deprive GKF of any of its rights, remedies or actions against Hospital for such
damages.

 

12.4         If the Equipment is rendered unusable as a result of any physical
damage to or destruction of the Equipment, Hospital shall give GKF written
notice thereof. GKF shall determine, within thirty (30) days after it is given
written notice of such damage or destruction, whether the Equipment can be
repaired. In the event GKF determines that the Equipment cannot be repaired (a)
GKF, at its cost and expense, shall replace the Equipment as soon as reasonably
possible taking into account the availability of replacement equipment from
Elekta, Elekta’s other then existing orders for equipment, and the then existing
limitations on Elekta’s manufacturing capabilities, and (b) this Agreement shall
continue in full force and effect as though such damage or destruction had not
occurred. In the event GKF determines that the Equipment can be repaired, GKF
shall cause the Equipment to be repaired as soon as reasonably possible
thereafter. Hospital shall fully cooperate with GKF to effect the replacement of
the Equipment or the repair of the Equipment (including, without limitation,
providing full access to the Site) following the damage or destruction thereof.

 

13.          Alterations and Upgrades to Equipment.

 

13.1         Hospital shall not make any modifications, alterations or additions
to the Equipment (other than normal operating accessories or controls) without
the prior written consent of GKF. Hospital shall not, and shall not permit any
person other than representatives of Elekta or any other person authorized by
GKF to, effect any inspection, adjustment, preventative or remedial maintenance,
or repair to the Equipment without the prior written consent of GKF. All
modifications, alterations, additions, accessories or operating controls
incorporated in or affixed to the Equipment (herein collectively called
“additions” and included in the definition of “Equipment”) shall become the
property of the GKF upon termination of this Agreement.

 

13.2         The necessity and financial responsibility for modifications,
additions or upgrades to the Equipment, including the reloading of the Cobalt-60
source, shall be mutually agreed upon by GKF and Hospital. In the event GKF and
Hospital agree to reload the Cobalt-60 source (i.e., in approximately the eighth
(8th) year of the Term), and GKF pays the costs associated therewith,
notwithstanding any provisions to the contrary herein, the initial Term shall be
automatically extended for a negotiated period of time.

 

   

 

 

13.3         If at any time on or after the date that is three (3) years after
the First Procedure Date (the “Three Year Date”), the Equipment becomes obsolete
(as determined in accordance with Section 13.4 below), GKF agrees to evaluate
and propose to Hospital the option of an upgrade or to replace the existing
Equipment. The parties shall cooperate in good faith and use their best efforts
to reach an agreement regarding such upgrade or replacement. In the event the
upgrade or replacement is agreed upon by Hospital and GKF, the lease term will
be extended and/or the rental payments thereunder increased taking into account,
among other things, the expense incurred. In the event an upgrade to or
replacement of the Equipment is not agreed upon by Hospital and GKF within sixty
(60) days of a determination or agreement that the Equipment is obsolete, the
Hospital shall have the option to terminate this Agreement by giving a written
notice thereof to GKF not less than one hundred eighty (180) days prior to the
effective date of termination designated in Hospital’s written notice.

 

13.4         Unless the parties agree that the Equipment is obsolete, such
determination shall be made in accordance with the provision of this Section
13.4. A determination as to whether the Equipment is obsolete may be requested
in writing by either party at any time on or after the Three Year Date and not
more than once during any twelve month period commencing from the Three Year
Date. Within ten (10) days following the other party’s receipt of such request,
each party shall designate a practicing neurosurgeon or radiation oncologist who
shall have not less than ten (10) years experience in the performance of
radiosurgical procedures using various radiosurgical devices, including the
Gamma Knife. Within ten (10) days of such designation, each such designee shall
mutually agree upon and designate a third neurosurgeon or radiation oncologist
having the same qualifications as described above and who shall have no
relationship or medical staff privileges with either Hospital or GKF. The three
designated physicians (“Experts”) shall have thirty (30) days, from the date the
third neurosurgeon is so designated, within which to determine whether the
Equipment is obsolete. The Equipment shall be deemed obsolete if two of the
three Experts determine that other equipment is more medically appropriate than
the Equipment to perform any Procedures. Any determination of obsolescence must
be in writing and must be signed two of the three Experts and distributed to the
parties pursuant to the Notice provisions in Section 24.14 herein. Unless at
least two Experts agree that the Equipment is obsolete, the Equipment shall not
be deemed to be obsolete, and the party requesting the determination shall be
required to promptly reimburse the other party for any costs or expenses
incurred by the other party in connection with such determination.

 

14.          Financing of Equipment by GKF. GKF, in its sole discretion, may
finance the Equipment. Financing may be in the form of an installment loan, a
capitalized lease or other commercially available debt or financing instrument.
If GKF finances the Equipment through an installment loan, GKF shall be required
to provide the Equipment as collateral for the loan. If GKF finances the
Equipment through a capitalized lease, title shall vest with the lessor until
such time as GKF exercises its buy out option under the lease, if any. If
required by the lender, lessor or other financing entity (the “Lender”), GKF may
assign its interest under this Agreement as security for the financing.
Hospital’s interest under this Agreement shall be subject to the interests of
the Lender.

 

15.          Equipment Operational Costs. Except as otherwise expressly provided
in this Agreement, Hospital shall be responsible and liable for all costs and
expenses incurred, directly or indirectly, in connection with the operation and
use of the Equipment during the Term, including, without limitation, the costs
and expenses required to provide trained physicians, professionals, and
technical and support personnel, supplies and other items required to properly
operate the Equipment and perform Procedures.

 

   

 

 

16.          Taxes. GKF shall pay all sales or use taxes imposed or assessed in
connection with the use or purchase of the Equipment and all personal property
taxes imposed, levied or assessed on the ownership and possession of the
Equipment during the Term. In case of a failure by GKF to pay any taxes,
assessments, licenses or other charges when and as required under this Section,
Hospital may pay all or any part of such taxes, in which event the amount paid
by Hospital shall be immediately payable by GKF to Hospital upon written request
together with interest thereon at the rate of at the rate of one and one-half
percent (1.50%) per month (or the maximum monthly interest rate permitted to be
charged by law between an unrelated, commercial borrower and lender, if less).

 

17.          No Warranties by GKF. Using the test protocol set forth in Exhibit
17 of this Agreement, Hospital warrants that as of the First Procedure Date, it
shall have (a) thoroughly inspected the Equipment to the best of their
knowledge, (b) determined that to the best of its knowledge the Equipment is
consistent with the size, design, capacity and manufacture selected by it, and
(c) satisfied itself that to the best of its knowledge the Equipment is suitable
for Hospital intended purposes and is good working order, condition and repair.
GKF will work with Hospital in good faith to remedy any problems identified in
writing by Hospital during Hospital’s inspection. GKF SUPPLIES THE EQUIPMENT
UNDER THIS AGREEMENT IN ITS “AS IS” CONDITION. GKF, NOT BEING THE MANUFACTURER
OF THE EQUIPMENT OR THE MANUFACTURER’S AGENT, MAKES NO WARRANTY OR
REPRESENTATION, EITHER EXPRESSED OR IMPLIED, AS TO THE EQUIPMENT’S
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE, DESIGN, CONDITION,
DURABILITY, CAPACITY, MATERIAL OR WORKMANSHIP OR AS TO PATENT INFRINGEMENT OR
THE LIKE. As between GKF and Hospital, Hospital shall bear all risks with
respect to the foregoing warranties. Notwithstanding anything to the contrary
contained in this Agreement, Hospital expressly waives any right to hold GKF
liable hereunder for, any claims, demands and liabilities arising out of or in
connection with the design, manufacture, possession or operation of the
Equipment, including, without limitation, injury to persons or property
resulting from the failure of, defective or faulty design, operation, condition,
suitability or use of the Equipment. and, in furtherance of the foregoing, GKF
shall not be liable for any direct, indirect and consequential losses or damages
suffered by Hospital or by any other person in connection with any of the
foregoing. All warranty or other similar claims with respect to the Equipment
shall be made by Hospital solely and exclusively against persons other than GKF,
including Elekta or any other manufacturers or suppliers. In this regard and
with prior written approval of GKF, Hospital may, in GKF’s name, but at Hospital
sole cost and expense, enforce all warranties, agreements or representations, if
any, which may have been made by Elekta or manufacturers, suppliers or other
third parties regarding the Equipment to GKF or Hospital. Elekta’s warranties
with respect to the Equipment are set forth in Exhibit C of the LGK Agreement.
GKF shall not be responsible for the delivery or operation of the Equipment or
for any delay or inadequacy of either or both of the foregoing.

 

18.          Termination for Economic Justification. If, following the initial
thirty six (36) months after the First Procedure Date and following each
subsequent 12 month period thereafter during the Term, based upon the
utilization of the Equipment and other factors considered relevant by GKF in the
exercise of its reasonable discretion, within a reasonable period of time after
GKF’s written request, Hospital does not provide GKF with a reasonable economic
justification to continue this Agreement and the utilization of the Equipment at
the Hospital, then and in that event, GKF shall have the option to terminate
this Agreement by giving a written notice thereof to Hospital not less than
ninety (90) days prior to the effective date of the termination designated in
GKF’s written notice; provided, however, so long as the Hospital is averaging
seventy (70) Procedures per twelve-month period, not taking into account the
initial twenty four months after the First Procedure Date, GKF shall not have
the option of terminating this Agreement pursuant to this Section 18.

 

19.          Options to Extend Agreement. As of the end of the Term, Hospital
shall have the option either to:

 

19.1         Extend the Term of this Agreement for a specified period of time
and upon such other terms and conditions as may be agreed upon by GKF and
Hospital;

 

   

 

 

19.2         Terminate this Agreement as of the expiration of the Term. Hospital
shall exercise one (1) of the two (2) options referred to above by giving an
irrevocable written notice thereof to GKF at least nine (9) months prior to the
expiration of the initial Term. Any such notice shall be sufficient if it states
in substance that Hospital elects to exercise its option and states which of the
two (2) options referred to above Hospital is exercising. If Hospital fails to
exercise the option granted herein at least nine (9) months prior to the
expiration of the initial Term, the option shall lapse and this Agreement shall
expire as of the end of the initial Term. Further, if Hospital exercises the
option specified in Section 19.1 above and the parties are unable to mutually
agree upon the length of the extension of the Term or any other terms or
conditions applicable to such extension prior to the expiration of the Term,
this Agreement shall expire as of the end of the initial Term.

 

20.          Events of Default by Hospital and Remedies.

 

20.1         The occurrence of any one of the following shall constitute an
event of default under this Agreement (an “Event of Default”):

 

20.1.1           Hospital fails to pay any rent payment when due pursuant to
Paragraph 8 above and such failure continues for a period of thirty (30) days
after written notice thereof is given by GKF or its assignee to Hospital;
however, if Hospital cures the rent payment default within the applicable thirty
(30) day period, such default shall not constitute an Event of Default.

 

20.1.2            Hospital attempts to remove, sell, transfer, encumber, assign,
sublet or part with possession of the Equipment or any items thereof, except as
expressly permitted herein.

 

20.1.3           Hospital fails to observe or perform any of its covenants,
duties or obligations arising under this Agreement or the LGK Agreement and such
failure continues for a period of thirty (30) days after written notice thereof
by GKF to Hospital; however, if Hospital cures the default within the applicable
thirty (30) day period or if the default reasonably requires more than thirty
(30) days to cure, Hospital commences to cure the default during the initial
thirty (30) day period and Hospital diligently completes the cure as soon as
reasonably possible following the end of the thirty (30) day period, such
default shall not constitute an Event of Default.

 

20.1.4            Hospital ceases doing business as a going concern, makes an
assignment for the benefit of creditors, admits in writing its inability to pay
its debts as they become due, files a voluntary petition in bankruptcy, is
adjudicated a bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

20.1.5           Within sixty (60) days after the commencement of any
proceedings against Hospital seeking reorganization, arrangement, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceedings shall not have been dismissed, or if within
thirty (30) days after the appointment without Hospital consent or acquiescence
of any trustee, receiver or liquidator of it or of all or any substantial part
of its assets and properties, such appointment shall not be vacated.

 

   

 

 

20.1.6           Hospital is suspended or terminated from participation in the
Medicare program.

 

20.2         Upon the occurrence of an Event of Default with respect to
Hospital, GKF may at its option do any or all of the following:

 

20.2.1            By written notice to Hospital, immediately terminate this
Agreement as to the Equipment, wherever situated. As a result of the
termination, GKF may enter upon the Site and remove the Equipment without
liability of any kind or nature for so doing or GKF may demand that Hospital
remove and return the Equipment to GKF, all at Hospital sole cost and expense.

 

20.2.2           Recover from Hospital as liquidated damages for the loss of the
bargain represented by this Agreement and not as a penalty an amount equal to
the present value of the unpaid estimated future rent payments to be made by
Hospital to GKF through the end of the Term discounted at the rate of nine
percent (9%), which liquidated damages shall become immediately due and payable.
The unpaid estimated future rent payments shall be based on the prior twelve
(12) months rent payments made by Hospital to GKF hereunder with an annual five
(5%) percent increase thereof through the end of the Term. Hospital and GKF
acknowledge that the liquidated damages formula set forth in this Section 20.2.2
constitutes a reasonable method to calculate GKF’s damages resulting from an
Event of Default under the circumstances existing as of the date of this
Agreement. The liquidated damages remedy available under this Section 20.2.2
shall apply if and only to the extent an Event of Default has occurred under
Sections 20.1.1 and/or 20.1.2 above.

 

20.2.3           Sell, dispose of, hold, use or lease the Equipment, as GKF in
its sole and absolute discretion may determine (and GKF shall not be obligated
to give preference to the sale, lease or other disposition of the Equipment over
the sale, lease or other disposition of similar Equipment owned or leased by
GKF).

 

20.2.4           Exercise any other right or remedy which may be available to
GKF under the Uniform Commercial Code or any other applicable law or proceed by
appropriate court action, without affecting GKF’s title or right to possession
of the Equipment, to enforce the terms hereof or to recover damages for the
breach hereof or to cancel this Agreement as to the Equipment.

 

20.2.5           In addition to the foregoing remedies, Hospital shall be liable
to GKF for all reasonable attorneys fees, costs and expenses incurred by GKF as
a result of the Event of Default or the exercise of GKF’s remedies.

 

20.3         Upon termination of this Agreement or the exercise of any other
rights or remedies under this Agreement or available under applicable law
following an Event of Default, Hospital shall, without further request or
demand, pay to GKF all rent payments and other sums owing under this Agreement.
In the event that Hospital shall pay the liquidated damages referred to in
Section 20.2.2 above to GKF, GKF shall pay to Hospital promptly after receipt
thereof all rentals or proceeds received from the reletting or sale of the
Equipment during the balance of the initial Term (after deduction of all costs
and expenses, including reasonable attorneys fees and costs, incurred by GKF as
a result of the Event of Default), said amount never to exceed the amount of the
liquidated damages paid by Hospital. However, Hospital acknowledges that GKF
shall have no obligation to sell the Equipment. Hospital shall in any event
remain fully liable for all damages as may be provided by law and for all costs
and expenses incurred by GKF on account of such default, including but not
limited to, all court costs and reasonable attorneys’ fees. The rights and
remedies afforded GKF under this Agreement shall be deemed cumulative and not
exclusive, and shall be in addition to any other rights or remedies to GKF
provided by law or in equity.

 

   

 

 

21           Events of Default by GKF and Remedies.

 

21.1         The occurrence of any one of the following shall constitute an
Event of Default under this Agreement:

 

(a)          GKF fails to observe or perform any of its covenants, duties or
obligations arising under this Agreement and such failure continues for a period
of thirty (30) days after written notice thereof is given by Hospital to GKF;
however, if GKF cures the default within the applicable thirty (30) day period
or if the default reasonably requires more than thirty (30) days to cure, GKF
commences to cure the default during the initial thirty (30) day period and GKF
diligently completes the cure as soon as reasonably possible following the end
of the thirty (30) day period, such default shall not constitute an Event of
Default.

 

(b)          GKF ceases doing business as a going concern, makes an assignment
for the benefit of creditors, admits in writing its inability to pay its debts
as they become due, files a voluntary petition in bankruptcy, is adjudicated a
bankrupt or an insolvent, files a petition seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar arrangement under any present or future statute, law or regulation or
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, consents to or acquiesces in the appointment of a
trustee, receiver, or liquidator of it or of all or any substantial part of its
assets or properties, or it or its shareholders shall take any action looking to
its dissolution or liquidation.

 

(c)          Within sixty (60) days after the commencement of any proceedings
against GKF seeking reorganization, arrangement, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such proceedings shall not have been dismissed, or if within thirty
(30) days after the appointment without GKF’s consent or acquiescence of any
trustee, receiver or liquidator of it or of all or any substantial part of its
assets and properties, such appointment shall not be vacated.

 

21.2         Upon the occurrence of an Event of Default with respect to GKF,
Hospital may at its option do any or all of the following:

 

(a)          By written notice to GKF, immediately terminate this Agreement as
to the Equipment and, in such event, GKF shall remove the Equipment at GKF’s
sole cost and expense.

 

(b)          Seek to recover from GKF such loss as may be realized by Hospital
in the ordinary course of events as a result of the Event of Default.

 

(c)          Exercise any other right or remedy which may be available to
Hospital under the Uniform Commercial Code or any other applicable law or
proceed by appropriate court action, without affecting Hospital’s use of the
equipment, to enforce the terms hereof or to recover damages for the breach
hereof or to cancel this Agreement as to the Equipment.

 

   

 

 

21.3         In addition to the foregoing remedies, GKF shall be liable to
Hospital for all reasonable attorneys fees, costs and expenses incurred by
Hospital as a result of the Event of Default or the exercise of Hospital’s
remedies. The rights and remedies afforded Hospital under this Agreement shall
be deemed cumulative and not exclusive, and shall be in addition to any other
rights or remedies to Hospital provided by law or in equity.

 

22           Insurance.

 

22.1         During the Term, GKF shall, at its cost and expense, purchase and
maintain in effect an all risk property and casualty insurance policy covering
the Equipment. The all risk property and casualty insurance policy shall be for
an amount not less than the replacement cost of the Equipment. Hospital shall be
named as an additional insured party on the all risk property and casualty
insurance policy to the extent of its interest in the Equipment arising under
this Agreement. The all risk property and casualty insurance policy maintained
by GKF shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by GKF to Hospital upon request following
the commencement of this Agreement and as of each annual renewal of such policy
during the Term.

 

22.2         During the Term, Hospital shall, at its cost and expense, purchase
and maintain in effect general liability and professional liability insurance
policies covering the Site (together with all premises where the Site is
located) and the use or operation of the Equipment by Hospital or its officers
and directors. The general liability and professional liability insurance
policies shall provide coverage in amounts not less than One Million Dollars
($1,000,000.00) per occurrence and Five Million Dollars ($5,000,000.00) annual
aggregate. GKF shall be named as additional insured party on the general
liability and professional liability insurance policies to be maintained
hereunder by Hospital. The policies to be maintained by Hospital hereunder shall
be evidenced by a certificate of insurance or other reasonable documentation
which shall be delivered by Hospital upon request to GKF no later than the First
Procedure Date and as of each annual renewal of such policies during the Term.

 

22.3         During the construction of the Site and prior to the First
Procedure Date, Hospital, at its cost and expense, shall purchase and maintain a
general liability insurance policy which conforms with the coverage amounts and
other requirements described in Section 22.2 above and which names GKF as an
additional insured party. The policy to be maintained by Hospital hereunder
shall be evidenced by a certificate of insurance or other reasonable
documentation which shall be delivered by Hospital to GKF prior to the
commencement of any construction at the Site.

 

22.4         During the Term, Hospital shall purchase and maintain all workers
compensation insurance to the maximum extent required by applicable law.

 

23            Indemnification.

 

23.1         By Hospital. Hospital shall be liable for and shall indemnify,
defend, protect and hold GKF and its members, managers, officers, employees,
agents and contractors (collectively “GKF”) harmless from and against all
losses, claims, damages, liabilities, assessments, deficiencies, actions,
proceedings, orders, judgments, liens, costs and other expenses (including
reasonable attorney’s fees) of any nature or kind whatsoever asserted against or
incurred by GKF (collectively “Damages”) which in any manner arise out of or
relate to (a) the failure by Hospital to fully perform, observe or satisfy its
covenants, duties or obligations contained in this Agreement or in the LGK
Agreement; (b) negligent, intentional or wrongful acts or omissions by Hospital
or any of its officers, directors, agents, contractors (or their
subcontractors), or employees in connection with the use and operation of the
Equipment during the Term; (c) defects arising out of materials or parts
provided, modified or designed by Hospital for or with respect to the Site; (d)
the maintenance of the Site during the Term by Hospital; (e) Damages to the
Equipment caused by the negligent or wrongful acts or omissions of Hospital, its
agents, officers, employees or contractors (if the Equipment is destroyed or
rendered unusable, subject to Section 23.7 below, this indemnity shall extend up
to (but not exceed) the full replacement value of the Equipment at the time of
its destruction less salvage value, if any); (f) the events or occurrences
described in Article 7.3 of the LGK Agreement to the same extent that Hospital
agrees to indemnify Elekta thereunder(other than with respect to the failure of
the Site to comply with the Site Planning Criteria or defective maintenance of
the Equipment by or for Hospital); and (g) any other matters for which Hospital
has specifically agreed to indemnify GKF pursuant to this Agreement.

 

   

 

 

23.2         By GKF. GKF shall be liable for and shall indemnify, defend,
protect and hold Hospital and its members, managers, officers, directors,
employees, agents and contractors (collectively “Hospital”) harmless from and
against all losses, claims, damages, liabilities, assessments, deficiencies,
actions, proceedings, orders, judgments, liens, costs and other expenses
(including reasonable attorney’s fees) of any nature or kind whatsoever asserted
against or incurred by Hospital (collectively “Damages”) which in any manner
arise out of or relate to (a) the failure by GKF to fully perform, observe or
satisfy its covenants, duties or obligations contained in this Agreement; (b)
defects in the preparation, construction and improvement of the Site by GKF or
in installation or positioning the Equipment at the Site by GKF; (c) defects
arising out of materials or parts provided, modified or designed by GKF for or
with respect to the Site; and/or (d) negligent, intentional or wrongful acts or
omissions by GKF or any of its officers, directors, agents, contractors (or
their subcontractors), or employees in connection with the construction and
preparation of the Site. Further, neither the review and approval of Site plans,
specifications and/or positioning plans by Hospital and/or Elekta, nor the
construction of any other Site preparation, shall relieve GKF for liability for
damages to the Equipment caused by the failure to comply with applicable
federal, state or local laws or regulations, including building codes, or those
portions of the Site Planning Criteria relating to the load bearing capacity of
the floor of the treatment room and to radiation protection. If the Equipment is
destroyed or rendered unusable, subject to Section 23.7 below, this indemnity
shall extend up to (but not exceed) the full replacement value of the Equipment
at the time of its destruction less salvage value, if any).

 

23.3         Upon the occurrence of an event for which either Hospital and/or
GKF is entitled to indemnification under this Agreement, the indemnified party
shall give written notice thereof to the indemnifying party setting forth the
type and amount of Damages. If the indemnity relates to a Third Party Claim (as
defined in Section 23.4 below), the matter shall be subject to Section 23.4
below. If the indemnity relates to any Damages other than a Third Party Claim,
not more than thirty (30) days after the indemnified party’s written notice is
given, the indemnifying party either shall acknowledge its obligation in writing
to the indemnified party to indemnify hereunder and pay the Damages in full to
the indemnified party or dispute its obligation to indemnify in a written notice
delivered the indemnified party. If the indemnifying party disputes the
obligation to indemnify, the parties shall meet and negotiate in good faith to
mutually resolve the disagreement regarding indemnification.

 

23.4         The indemnified party shall give written notice to the indemnifying
party as soon as reasonably possible after the indemnified party has knowledge
of any third party claim or legal proceedings (“Third Party Claim”) for which
the indemnified party is entitled to indemnification under this Section 23. The
indemnifying party shall (a) immediately assume, at its sole cost and expense,
the defense of the Third Party Claim with legal counsel approved by the
indemnified party (which approval will not be unreasonably withheld, delayed or
conditioned), and (b) as soon as reasonably possible after the indemnified
party’s written notice is given to the indemnifying party, acknowledge in
writing to the indemnified party its obligation to indemnify the indemnified
party in accordance with the terms of this Agreement. If the indemnifying party
fails to assume the defense of a Third Party Claim or fails to timely
acknowledge in writing its obligation to indemnify the indemnified party, the
indemnified party may assume the defense of the Third Party Claim in the manner
described in Section 23.5 below. The indemnified party shall cooperate with the
indemnifying party in the defense of any Third Party Claim. Any settlement or
compromise of a Third Party Claim to which the indemnified party is a party
shall be subject to the express written approval of the indemnified party, which
approval shall not be unreasonably withheld, delayed or conditioned as long as
an unconditional term of the settlement or compromise is the full and absolute
release of the indemnified party from all Damages arising out of the Third Party
Claim. The indemnified party, at its own cost and expense, may participate on
its own behalf with legal counsel of its own selection in the defense of any
Third Party Claim which may have a material impact on the indemnified party.

 

   

 

 

23.5          If the indemnifying party fails to promptly assume the defense of
any Third Party Claim, the indemnified party may assume the defense of the Third
Party Claim with legal counsel selected by the indemnified party, all at the
indemnifying party’s cost and expense. The defense of an action by the
indemnified party under this Section 23.5 shall not impair, limit or otherwise
restrict the indemnifying party’s indemnification obligations arising under this
Section 23 or the indemnified party’s right to enforce such obligations.

 

23.6          The indemnity obligations under this Section 23 shall expire on
the date that is five (5) years following the expiration or termination of this
Agreement.

 

23.7          The indemnification obligations set forth in this Agreement are
intended to supplement, and not supersede, supplant or replace, any coverage for
Damages which may be available under any insurance policies that may be
maintained by GKF or Hospital. In the event any Damages may be covered by
insurance policies, the parties shall exercise good faith and use their best
efforts to obtain the benefits of and apply the available insurance coverage to
the Damages subject to indemnification under this Agreement. In the event that
an insurer provides coverage under an insurance policy on the basis of a
“reservation of rights”, the indemnification obligations under this Agreement
shall apply to all Damages which are finally determined as not being covered
under the insurance policy.

 

24            Miscellaneous.

 

24.1          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Hospital shall not assign this Agreement or any of its rights hereunder or
sublease the Equipment without the prior written consent of GKF, which consent
shall not be unreasonably withheld; provided, however that the Hospital may
assign this Agreement without prior written consent of GKF to an entity
controlled by, controlling, or under common control with the Hospital and which
entity is the holder of the general acute care hospital license for the facility
at which the Equipment is located, and provided further, that such entity shall
have credit rating and financial position equivalent to that of Hospital as
reasonably determined by GKF. An assignment or sublease shall not relieve
Hospital of any liability for performance of this Agreement during the remainder
of the Term. Any purported assignment or sublease made without GKF’s prior
written consent shall be null, void and of no force or effect; provided, however
that the Hospital may assign this Agreement without prior written consent of GKF
to an entity controlled by, controlling, or under common control with the
Hospital and which entity is the holder of the general acute care hospital
license for the facility at which the Equipment is located, and provided
further, that such entity shall have a credit rating and financial position
equivalent to that of Hospital as reasonably determined by GKF.

 

   

 

 

24.2          Agreement to Perform Necessary Acts. Each party agrees to perform
any further acts and execute and deliver any further documents which may be
reasonably necessary or otherwise reasonably required to carry out the
provisions of this Agreement.

 

24.3          Validity. If for any reason any clause or provision of this
Agreement, or the application of any such clause or provision in a particular
context or to a particular situation, circumstance or person, should be held
unenforceable, invalid or in violation of law by any court or other tribunal of
competent jurisdiction, then the application of such clause or provision in
contexts or to situations, circumstances or persons other than that in or to
which it is held unenforceable, invalid or in violation of law shall not be
affected thereby, and the remaining clauses and provisions hereof shall
nevertheless remain in full force and effect.

 

24.4          Attorney’s Fees and Costs. In the event of any action, arbitration
or other proceedings between or among the parties hereto with respect to this
Agreement, the non-prevailing party or parties to such action, arbitration or
proceedings shall pay to the prevailing party or parties all costs and expenses,
including reasonable attorneys’ fees, incurred in the defense or prosecution
thereof by the prevailing party or parties. The party which is a “prevailing
party” shall be determined by the arbitrator(s) or judge(s) hearing the matter
and shall be the party who is entitled to recover his, her or its costs of suit,
whether or not the matter proceeds to a final judgment, decree or determination.
A party not entitled to recover his, her or its costs of suit shall not recover
attorneys’ fees. If a prevailing party or parties shall recover a decision,
decree or judgment in any action, arbitration or proceeding, the costs and
expenses awarded to such party may be included in and as part of such decision,
decree or judgment.

 

24.5          Entire Agreement; Amendment. This Agreement together with the
Exhibits attached hereto constitutes the full and complete agreement and
understanding between the parties hereto concerning the subject matter hereof
and shall supersede any and all prior written and oral agreements with regard to
such subject matter. This Agreement may be modified or amended only by a written
instrument executed by all of the parties hereto.

 

24.6          Number and Gender. Words in the singular shall include the plural,
and words in a particular gender shall include either or both additional
genders, when the context in which such words are used indicates that such is
the intent.

 

24.7          Effect of Headings. The titles or headings of the various
paragraphs hereof are intended solely for convenience or reference and are not
intended and shall not be deemed to modify, explain or place any construction
upon any of the provisions of this Agreement.

 

24.8          Counterparts. This Agreement may be executed in one or more
counterparts by the parties hereto. All counterparts shall be construed together
and shall constitute one agreement.

 

24.9          Governing Law. This Agreement shall be interpreted and enforced in
accordance with the internal laws, and not the law of conflicts, of the State of
New Mexico applicable to agreements made and to be performed in that State.

 

24.10         Exhibits. All exhibits attached hereto and referred to in this
Agreement are hereby incorporated by reference herein as though fully set forth
at length.

 

   

 

 

24.11         Ambiguities. The general rule that ambiguities are to be construed
against the drafter shall not apply to this Agreement. In the event that any
provision of this Agreement is found to be ambiguous, each party shall have an
opportunity to present evidence as to the actual intent of the parties with
respect to such ambiguous provision.

 

24.12         Representations. Each of the parties hereto represents (a) that no
representation or promise not expressly contained in this Agreement has been
made by any other party hereto or by any of its agents, employees,
representatives or attorneys; (b) that this Agreement is not being entered into
on the basis of, or in reliance on, any promise or representation, expressed or
implied, other than such as are set forth expressly in this Agreement; (c) that
it has been represented by counsel of its own choice in this matter or has
affirmatively elected not to be represented by counsel; (d) it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (e) it has full power and authority to
execute, deliver and perform this Agreement, and (f) the execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate or other similar action.

 

24.13         Non-Waiver. No failure or delay by a party to insist upon the
strict performance of any term, condition, covenant or agreement of this
Agreement, or to exercise any right, power or remedy hereunder or under law or
consequent upon a breach hereof or thereof shall constitute a waiver of any such
term, condition, covenant, agreement, right, power or remedy or of any such
breach or preclude such party from exercising any such right, power or remedy at
any later time or times.

 

24.14         Notices. All notices, requests, demands or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be delivered to the party to whom notice is to be given either (a) by
personal delivery (in which case such notice shall be deemed to have been duly
given on the date of delivery), (b) by next business day air courier service
(e.g., Federal Express or other similar service) (in which case such notice
shall be deemed given on the business day following deposit with the air courier
service), or (c) by United States mail, first class, postage prepaid, registered
or certified, return receipt requested (in which case such notice shall be
deemed given on the third (3rd) day following the date of mailing), and properly
addressed as follows:

 

To GKF: Craig K. Tagawa   Chief Executive Officer GK Financing, LLC   Four
Embarcadero Center, Suite 3700   San Francisco, CA 94111     To Hospital: AHS
Albuquerque Regional Medical Center, L.L.C.   P.O. Box 25555   Albuquerque New
Mexico 87125   Attn: CEO     CC Ardent Health Services, LLC   One Burton Hills
Blvd., Suite 250   Nashville, Tennessee 37215   Attn: General Counsel

 

A party to this Agreement may change his, her or its address for purposes of
this Section by giving written notice to the other parties in the manner
specified herein.

 

24.15         Special Provisions Respecting Medicare and Medicaid Patients

 

   

 

 

24.15.1      Hospital and GKF shall generate such records and make such
disclosures as may be required, from time to time, by the Medicare, Medicaid and
other third party payment programs with respect to this Agreement in order to
meet all requirements for participation and payment associated with such
programs, including but not limited to the matters covered by Section 1861(v)
(1) (I) of the Social Security Act.

 

24.15.1      For the purpose of compliance with Section 1861(v)(1)(I) of the
Social Security Act, as amended, and any regulations promulgated pursuant
thereto, both parties agree to comply with the following statutory requirements
(a) Until the expiration of four (4) years after the termination of this
Agreement, both parties shall make available, upon written request to the
Secretary of Health and Human Services or, upon request, to the Comptroller
General of the United States, or any of their duly authorized representatives,
the contract, and books, documents and records of such party that are necessary
to certify the nature and extent of such costs, and (b) if either party carries
out any of the duties of the contract through a subcontract with a value or cost
of $10,000 or more over a twelve month period, with a related organization, such
subcontract shall contain a clause to the effect that until the expiration of
four (4) years after the furnishing of such services pursuant to such
subcontract, the related organization shall make available, upon written request
to the Secretary, or upon request to the Comptroller General, or any of their
duly authorized representatives the subcontract, and books, documents and
records of such organization that are necessary to verify the nature and extent
of such costs.

 

24.16         Force Majeure. Failure to perform by either party will be excused
in the event of any delay or inability to perform its duties under this
Agreement directly or indirectly caused by conditions beyond its reasonable
control, including, without limitation, fires, floods, earthquakes, snow, ice,
disasters, acts of God, accidents, riots, wars, operation of law, strikes,
governmental action or regulations, shortages of labor, fuel, power, materials,
manufacturer delays or transportation problems. Notwithstanding the foregoing,
all parties shall make good faith efforts to perform under this Agreement in the
event of any such circumstance. Further, once such an event is resolved, the
parties shall again perform their respective obligations under this Agreement.

 

25            Non-Compete. During the term of this Agreement, neither GKF nor
any of its affiliates shall lease, sell, finance or otherwise facilitate the
sale, lease or financing of any equipment that performs any Procedures to any
person or entity within a thirty (30) mile radius of the Hospital. In addition,
for a one year period following the termination or expiration of the Term of
this Agreement, GKF shall not permit any person or entity that it is associated
with contractually, directly or through use of its affiliates, to clinically
treat patients within a thirty (30) mile radius of the Hospital using Equipment
that performs any Procedures. For the purposes of this agreement, the term
“affiliates” with respect to GKF means any entity controlling, controlled by or
under common control with GKF, exclusive of Elekta or affiliates of Elekta.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first set forth above.

 

“GKF” GK FINANCING, LLC,   a California limited liability company       By: /s/
Craig K. Tagawa   Craig K. Tagawa,   Chief Executive Officer     “HOSPITAL” AHS
ALBUQUERQUE REGIONAL MEDICAL CENTER, LLC       By: /s/ Paul Herzog   Name: Paul
Herzog   Title Chief Executive Officer       By: /s/ Jamie Hopping   Name: Jamie
Hopping   Title: President

 

   

 